DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Allowable Subject Matter
Claim 1 is drawn to “a capacitive vibrating-membrane ultrasonic transducer.” The following table illustrates the correspondence between the claimed transducer and the Certon reference.
Claim 1
The Certon Reference
“1. A capacitive vibrating-membrane ultrasonic transducer, comprising:
The Certon reference describes a CMUT 100 (capacitive, micromachined, ultrasonic transducer) operated below its resonance frequency. Certon at Abs., ¶¶ 1, 112–123, FIGs.1, 2.
“a carrier in which at least one cavity is produced;
Certon’s CMUT 100 includes a plurality of cells 102. Id. Each cell 102 includes a carrier formed from SiN on top of a polysilicon substrate electrode 202. Id. The carrier defines a vacuum cavity 204, or gap, for example, a 200 nm high by 20 m wide gap. Id.
“a vibrating membrane fastened to the carrier and covering the cavity;
Cells 102 further include a vibrating membrane 206, for example, a 450 nm thick SiN membrane. Id.
“a conductive element separated from the membrane by the cavity;
Opposite to membrane 206 is a doped polysilicon substrate 202 that acts as a bottom plate electrode. Id.
“wherein: the vibrating membrane has a resonant frequency in membrane mode                                 
                                    f
                                    m
                                
                             and a resonant frequency in plate mode                                 
                                    f
                                    p
                                
                             according to the relationship                                 
                                    f
                                    m
                                    >
                                    f
                                    p
                                
                            ;
Membrane 206 naturally has membrane mode and plate mode resonances, as recognized by Applicant. (See Spec. at ¶¶ 31–37 (describing the natural resonances of a two-dimensional object).
The Certon reference recognizes the importance of designing membrane 206 to provide a desired resonance frequency, but does not specify that the membrane mode should dominate the plate mode. Id. at ¶¶ 124–131.
“an exciting circuit has terminals connected to the vibrating membrane and the conductive element, and is configured to apply across its terminals an electrical signal the maximum frequency                                 
                                    f
                                    o
                                
                             according to the relationship                                 
                                    f
                                    r
                                    >
                                    f
                                    o
                                
                            ,                                 
                                    f
                                    r
                                
                             being a resonant frequency of the membrane; and/or
“a measuring circuit is connected to the vibrating membrane and the conductive element and configured to measure capacitance variations up to a frequency                                 
                                    f
                                    r
                                    >
                                    f
                                    o
                                
                            .”
Similarly, Certon includes a circuit to excite electrodes 202 and 208 with a driving signal whose maximum frequency                                 
                                    f
                                    o
                                
                             is substantially below the resonance frequency                                 
                                    f
                                    r
                                
                             of membrane 206. Id. at ¶ 14.

Table 1
The table above shows that the Certon reference describes a CMUT that is very similar to the claimed transducer. The claimed transducer differs from the Certon CMUT because the claimed transducer’s membrane has a resonant frequency             
                f
                m
            
         that is dominated by its membrane mode resonance frequency over its plate mode resonance frequency             
                f
                p
            
        . The membrane mode frequency and the plate mode frequency are defined in the Spec. at ¶¶ 35, 37.             
                f
                m
            
         exceeds its plate mode frequency             
                f
                p
            
        . Nor does Certon describe a set of example parameters that would necessarily result in the claimed inequality from being met. For the foregoing reasons, claim 1 and its dependents 2–12 are allowable over the cited prior art.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

4/7/2021